 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE ACOSTA,                                   Case No. 1:19-cv-00307-AWI-EPG

12                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                     RECOMMENDING THAT PLAINTIFF’S
13           v.                                      MOTION FOR DEFAULT JUDGMENT BE
14                                                   GRANTED IN PART
      MARIA MARTINEZ, et al.,
15                       Defendants.                 (ECF NO. 16)

16

17
            On March 5, 2019, Plaintiff Jose Acosta (“Plaintiff”) filed this suit against Defendants
18
     Maria Martinez a/k/a Maria Lourdes Martinez Vasquez d/b/a Accesorios Martinez (“Defednant
19
     Martinez”) and TBS Properties, Inc. (collectively “Defendants”) for alleged violations of the
20
     Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”) and related California
21
     statutes. (ECF No. 1.)
22
            To date, neither Defendant Martinez nor TBS Properties, Inc. has filed any response to the
23
     Complaint. On October 2, 2019, Plaintiff filed the instant motion for default judgment. (ECF No.
24
     16.) Neither Defendant filed a response to the motion. For the reasons that follow, the Court
25
     recommends that the motion for default judgment be granted in part.
26
            I.      BACKGROUND
27
            Plaintiff filed this action on March 5, 2019, alleging causes of action under Title III of the
28
                                                       1
 1   ADA, California’s Unruh Civil Rights Act, and the California Health and Safety Code. The

 2   specifics of the allegations are addressed in more detail below, but generally, Plaintiff claims that

 3   Defendants own, operate, or lease “Accesorios Martinez,” a public business affecting commerce

 4   located at 108 S. Chesnut Avenue, Fresno CA 93720 (“the subject facility”). Plaintiff claims that

 5   he visited the subject facility on or about January 13, 2019, to buy a gift for his niece. However,

 6   he encountered “barriers” that “interfered with, if not outright denied, Plaintiff’s ability to use and

 7   enjoy the goods, services, privileges and accommodations offered at the Facility.” (ECF No. 1, p.

 8   2.)

 9              On April 10 and April 11, 2019, Plaintiff filed proof of service into the record. (ECF Nos.

10   4-5.)1 Neither Defendant, however, responded to the Complaint. On May 15, 2019, Plaintiff filed

11   a request for default judgment against Defendants. (ECF No. 6.) On May 15 and May 16, 2019,

12   the Clerk of Court entered default against Defendants. (ECF Nos. 6-7.) On June 7, 2019, Plaintiff

13   filed a motion for default judgment against Defendants. (ECF No. 9.) Plaintiff mailed copies of

14   the motions for default judgment and all accompanying documents to Defendants at the addresses

15   at which service of process was accomplished. (ECF Nos. 9-11.)

16              Neither Defendant filed any response to the motion for default judgment. On July 12,

17   2019, the Court held a hearing on Plaintiff’s motion for default judgment. Defendant TBS

18   Properties Inc. did not appear at the hearing. Defendant Martinez, however, personally appeared

19   at the hearing pro se. Defendant Martinez spoke no English and had to communicate with the

20   Court through her daughter, who acted as an interpreter.

21              At the July 12, 2019 hearing, Plaintiff withdrew his motion for default judgment as to

22   Defendant Martinez, who indicated a desire to respond to the Complaint. The Clerk of Court

23   accordingly vacated the entry of default against Defendant Martinez. (ECF No. 7.)

24              On July 19, 2019, the Court issued an order commanding Defendant Martinez to file

25   responsive pleadings no later than September 13, 2019. (ECF No. 13.) The Court’s order set forth

26   the pertinent Federal Rules of Civil Procedure relating to responsive pleadings.

27              As for Defendant TBS Properties, Inc., the Court deferred ruling on the motion for default

28   1
         The Court addresses the adequacy of service of process in the analysis section below.
                                                                  2
 1   judgment and ordered Plaintiff to notify the Court by August 16, 2019, whether he wished to

 2   proceed with the motion for default judgment against that Defendant.

 3            On August 16, 2019, Plaintiff filed a notice indicating a desire to proceed with default

 4   judgment proceedings against both Defendants. (ECF No. 14.) Defendant Martinez failed to file

 5   responsive pleadings or otherwise communicate with the Court by the September 13, 2019

 6   deadline. Accordingly, on October 2, 2019, Plaintiff filed a renewed motion for default judgment

 7   against Defendants. (ECF No. 16.) Plaintiff mailed copies of the motions for default judgment

 8   and all accompanying documents to Defendants at the addresses at which service of process was

 9   accomplished. (ECF No. 16-11.) Again, neither Defendant filed a response to the motion.

10            The Court held a hearing on the October 2, 2019 motion for default judgment on

11   November 8, 2019. Defendant TBS Properties, Inc. did not appear. Defendant Martinez again

12   appeared with her daughter. Martinez explained that she attempted to retain the services of an

13   attorney to respond to Plaintiff’s Complaint, or at least to speak with Plaintiff’s counsel about

14   resolution of the matter. (ECF No. 22, p. 2.) She stated that a lawyer tried to reach defense

15   counsel but was unable to reach him. (Id.)2

16            Defendant Martinez asked for additional time to allow her to continue to attempt to retain

17   an attorney or speak directly with Plaintiff’s counsel about the Complaint and pending motion for

18   default judgment. (Id.) Counsel for Plaintiff, Ms. Moore, provided her contact information to

19   Martinez and spoke to her in Spanish about how to reach her. (Id.) At the conclusion of the

20   November 8, 2019 hearing, the Court explained that it would hold Plaintiff’s Motion for Default

21   Judgment in abeyance until January 8, 2020, to allow Defendant Martinez time to respond to the

22   Complaint if she was unable to reach a resolution with Plaintiff. (Id. at p. 3.) But Defendant

23   Martinez failed to file responsive pleadings by the January 8, 2020 deadline, and on January 14,

24   2020, the Clerk of Court re-entered default against Defendant Martinez. Plaintiff’s motion for

25   default judgment remains pending.

26   ///

27   2
       Plaintiff’s counsel, Ms. Tanya Moore, explained that prior co-counsel, Zachary Best, recently left the firm
     representing Plaintiff.
28
                                                                 3
 1          II.      LEGAL STANDARDS FOR DEFAULT JUDGMENT

 2          Federal Rule of Civil Procedure 55(b) permits a court to enter default judgment following

 3   a defendant’s default. Boards of Trustees v. Energy Management, 2012 WL 1657523 at *1 (N.D.

 4   Cal. 2012) (citation omitted). Rule 55 specifically provides that:

 5          (a) Entering a Default. When a party against whom a judgment for affirmative relief is

 6                sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

 7                otherwise, the clerk must enter the party’s default.

 8          (b) Entering a Default Judgment

 9                (1) By the Clerk. If the plaintiff’s claim is for a sum certain or a sum that can be made

10                   certain by computation, the clerk—on the plaintiff’s request, with an affidavit

11                   showing the amount due—must enter judgment for that amount and costs against a

12                   defendant who has been defaulted for not appearing and who is neither a minor nor

13                   an incompetent person.

14                (2) By the Court. In all other cases, the party must apply to the court for a default

15                   judgement. A default judgment may be entered against a minor or incompetent

16                   person only if represented by a general guardian, conservator, or other like

17                   fiduciary who has appeared personally or by a representative, that person or its

18                   representative must be served with written notice of the application at least 7 days

19                   before the hearing. The court may conduct hearings or make referrals—preserving

20                   any federal statutory right to a jury trial—when, to enter or effectuate judgment, it

21                   needs to:

22                   (A) Conduct an accounting;

23                   (B) Determine the amount of damages;

24                   (C) Establish the truth of any allegation by evidence; or

25                   (D) Investigate any other matter.

26          Whether to enter a default judgment lies within the court’s discretion. Draper v. Coombs,

27   792 F.2d 915, 924-25 (9th Cir. 1986). The Ninth Circuit has enumerated the following factors

28   (collectively, the Eitel factors) that a court may consider in determining whether to grant default
                                                         4
 1   judgment: (1) the possibility of prejudice to the plaintiff; (2) the merits of plaintiff’s substantive

 2   claim; (3) the sufficiency of the complaint; (4) the sum of money at stake in the action; (5) the

 3   possibility of a dispute concerning material facts; (6) whether the default was due to excusable

 4   neglect; and (7) the strong policy underlying the Federal Rules of Civil Procedure favoring

 5   decision on the merits. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).

 6          “Upon entry of default, the well-pleaded allegations of the complaint relating to a

 7   defendant’s liability are taken as true, with the exception of the allegations as to the amount of

 8   damages.” PepsiCo, Inc. v. Cal. Security Cans, 238 F.Supp.2d 1172, 1175 (C.D. Cal. 2002)

 9   (citation omitted). Therefore, the plaintiff is required to provide proof of all damages sought in

10   the complaint.

11          III.      ANALYSIS

12          The Court first addresses its subject matter jurisdiction for entering default judgment

13   before examining the adequacy of service of process. Finally, the Court examines the Eitel factors

14   and whether same weigh in favor of entering default judgment.

15                      A. Jurisdiction

16                          1. Subject Matter Jurisdiction

17          Initially, the Court finds that it has subject matter jurisdiction over this suit. Pursuant to 28

18   U.S.C. § 1331, federal courts have original jurisdiction over “all civil actions arising under the

19   Constitution, laws, or treaties of the United States.” “A case ‘arises under’ federal law either

20   where federal law creates the cause of action or where the vindication of a right under state law

21   necessarily turns on some construction of federal law.” Republican Party of Guam v. Gutierrez,

22   277 F.3d 1086, 1088 (9th Cir. 2002) (internal punctuation omitted) (quoting Franchise Tax Bd. v.

23   Construction Laborers Vacation Trust, 463 U.S. 1, 8-9 (1983) (citations omitted)).

24          Here, Plaintiff alleges a cause of action pursuant to the Americans with Disabilities Act of

25   1990, 42 U.S.C. § 12101, et seq. The Court has federal question jurisdiction over this claim under

26   28 U.S.C. § 1331. The Court also has supplemental jurisdiction over the related cause of action

27   under California’s Unruh Civil Rights Act. See Generally U.S.C. § 1967.

28   ///
                                                         5
 1                          2. Service of Process on Defendants

 2          “As a general rule, the Court considers the adequacy of service of process before

 3   evaluating the merits of a default judgment.” Arroyo v. J.S.T. LLC, 1:18-cv-01682-DAD-SAB,

 4   2019 WL 4877573 at *4 (E.D. Cal. Oct. 3, 2019) (collecting cases).

 5          Under Federal Rule of Civil Procedure 4(e), service of process of the summons and the

 6   complaint on an individual may be made: (1) by mailing a copy of the summons and complaint

 7   to the individual defendant with a notice and request for waiver; (2) pursuant to state law; (3) by

 8   delivering a copy of the summons and complaint to the individual defendant personally; (4) by

 9   leaving a copy of the summons and complaint at the individual defendant’s dwelling house or

10   usual place of abode with some person of suitable age and discretion then residing therein; or (5)

11   by delivering a copy of the summons and complaint to an agent authorized by appointment or by

12   law to receive service of process. Fed. R. Civ. P. 4(e).

13          “Under California law, Code of Civil Procedure (C.C.P.) §§§ 415.10, et seq., provides that

14   service of process of the summons and complaint may be made: (1) by mailing a copy of the

15   summons and complaint to the individual defendant with a notice and acknowledgement of

16   receipt; (2) by delivering a copy of the summons and complaint to the individual defendant

17   personally; (3) by leaving a copy of the summons and complaint at the individual defendant’s

18   office; or (4) by leaving a copy of the summons and complaint at the individual defendant’s

19   ‘dwelling house, usual place of abode, usual place of business, or usual mailing address other

20   than a United States Postal Service post office box;’ plus mailing to the location at which the

21   summons and complaint have been left.” Bonita Packing Co. v. O’ Sullivan, 165 F.R.D. 610, 613

22   (C.D. Cal. 1995) (quoting C.C.P. §§ 415.10).

23          “All means other than personal delivery to the defendant are considered substituted

24   service, and personal service must have been diligently attempted before substituted service may

25   be performed.” Id. “‘Ordinarily,…two or three attempts at personal service at a proper place

26   should fully satisfy the requirement of reasonable diligence and allow substituted service to be

27   made.’” Bein v. Brechtel-Jochim Group, Inc., 8 Cal.Rptr.2d 351, 352 (Cal. App. 1992) (further

28   citations omitted).
                                                       6
 1            As for service on a California corporation, the Federal Rules of Civil Procedure provide

 2   for two ways to effectuate service. A corporation may be served in accordance with the law of the

 3   state in which the service is to be made, or service may be made by delivering a copy of the

 4   summons and of the complaint to an officer, a managing or general agent, or any agent,

 5   authorized by appointment or by law to receive service of process. See Fed. R. Civ. P. 4(h).

 6            “Under California law, service on a corporation may be made by service on the person

 7   designated as agent for service of process or ‘the president, chief executive officer, or other head

 8   of the corporation, a vice president, a secretary or assistant secretary, a treasurer or assistant

 9   treasurer, a controller or chief financial officer, a general manager, or a person authorized by the

10   corporation to receive service of process.’” Arroyo, 2019 WL 4877573 at *2 (quoting C.C.P. §

11   416.40).

12            The Court finds that service of process was adequate here. As to Defendant Martinez,

13   after attempting personal service twice, the process server left copies of the summons, complaint,

14   and other pertinent documents with one Angel Perez at 108 S. Chesnut Ave., Fresno, CA

15   93702—the address of the subject facility and accordingly Martinez’s business address. (ECF No.

16   4.) The process server’s declaration states that Perez was Martinez’s husband, 37 years old, and

17   “apparently in charge.” (Id.) The process server then mailed a copy of the summons and the

18   complaint by first-class mail, to Martinez, at the subject facility. (Id.) This is sufficient service on

19   an individual under California law. See C.C.P. § 415.20.(b)3

20            Similarly, as for Defendant TBS Properties, the proof of service document shows that

21   substituted service was issued to Tobias Teran, the chief executive officer of TBS Properties, Inc.

22   More specifically, the process server left a copy of the summons and complaint with the

23

24
     3
      The section specifically states that: “[i]f a copy of the summons and complaint cannot with reasonable diligence be
     personally delivered to the person to be served, as specified in Section 416.60, 416.70, 416.80, or 416.90, a summons
     may be served by leaving a copy of the summons and complaint at the person’s dwelling house, usual place of abode,
25   usual place of business, or usual mailing address other than a United States Postal Service post office box, in the
     presence of a competent member of the household or a person apparently in charge of his or her office, place of
26   business, or usual mailing address other than a United States Postal Service post box office, at least 18 years of age,
     who shall be informed of the contents thereof, and by thereafter mailing a copy of the summons and of the complaint
27   by first-class mail, postage prepaid to the person to be served at the place where a copy of the summons and
     complaint were left. Service of summons in this manner is deemed complete on the 10th day after the mailing.”
28   C.C.P. § 415.20(b).
                                                                 7
 1   corporation’s manager, James Sugar, a person at least 18 years of age and apparently in charge of

 2   the office or the usual place of business of the entity served. (ECF No. 5.) The process server also

 3   mailed a copy of the summons and complaint to Tobias Teran by first-class mail at the same

 4   address. (Id.) Plaintiff adequately served Defendant TBS Properties, Inc. pursuant to California

 5   law. See C.C.P. § 415.20. The Court now turns to whether the Eitel factors weigh in favor of

 6   default judgment.

 7                       B. Application of the Eitel Factors

 8                          1. Prejudice to Plaintiff if Default Judgment is not Granted

 9          The Court initially finds that Plaintiff will be prejudiced if a default judgment is not

10   granted. Plaintiff filed this lawsuit on March 5, 2019. If default judgment is not entered, Plaintiff

11   will effectively be denied relief, as it is apparent that Defendants will not appear to defend this

12   action despite adequate service of same. Accordingly, this Eitel factor weighs in favor of default

13   judgment.

14                          2. The Merits of Plaintiff’s Substantive Claims and Sufficiency of

15                              Complaint

16          “The second and third Eitel factors instruct the Court to evaluate the merits of the

17   substantive claims alleged in the complaint as well as the sufficiency of the complain itself. It is

18   appropriate for the court to analyze these two factors together.” Arroyo, 2019 WL 4877573 at *6

19   (citations omitted). The Court, then, examines the complaint to determine whether it states a

20   claim for the relief sought.

21                                  a. Americans with Disabilities Act

22          Plaintiff alleges that Defendants violated his rights under Title III of the ADA. “To prevail

23   on a Title III discrimination claim, the plaintiff must show that (1) [he] is disabled within the

24   meaning of the ADA; (2) the defendant is a private entity that owns, leases, or operates a place of

25   public accommodation; and (3) the plaintiff was denied public accommodations because of [his]

26   disability.” Molski v. MJ. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007) (citing 42 U.S.C. §§

27   12182(a)-(b). The ADA defines discrimination to include “a failure to remove architectural

28   barriers,…in existing facilities,…where such removal is readily achievable.” 42 U.S.C. §
                                                        8
 1   12182(b)(2)(A)(iv). To state a claim for discrimination under the ADA because of “the presence

 2   of architectural barriers in an existing facility, a plaintiff must allege and prove that: ‘(1) the

 3   existing facility at the defendant’s place of business presents an architectural barrier prohibited

 4   under the ADA, and (2) the removal of the barrier is readily achievable.’” Hubbard v. 7-Eleven,

 5   Inc., 433 F.Supp.2d 1134, 1138 (S.D. Cal. 2006) (quoting Parr v. L & L Drive-Inn Rest., 96

 6   F.Supp.2d 1065, 1085 (D. Haw. 2000)).

 7                                           (i)     Plaintiff has Established that He is Disabled under

 8                                                   the ADA

 9           Initially, Plaintiff alleges that he is substantially limited in his ability to walk and must use

10   a wheelchair for mobility. The ADA defines disability to include substantial limitations upon an

11   ability to walk. See 42 U.S.C. § 12102. Taking Plaintiff’s allegations as true for purposes of this

12   motion, Plaintiff has adequately established disability under the ADA.

13                                           (ii)    Plaintiff has Established Defendants Own,

14                                                   Operate, or Lease a Public Accommodation

15           Plaintiff must allege that each Defendant “is a private entity that owns, leases or operates

16   a place of public accommodation.” Molski, 481 F.3d at 730. Plaintiff alleges that the subject

17   facility is a public accommodation and that he went there to buy a gift. The ADA expressly

18   defines sales establishments as public accommodations. See 42 U.S.C. § 12181(7)(E). Plaintiff

19   also expressly alleges that each Defendant either owns, leases, or operates the public

20   accommodation. Again, such allegations are accepted as true for purposes of this default

21   judgment motion.

22                                           (iii)   Plaintiff was Denied Public Accommodations due

23                                                   to an Architectural Barrier

24           Next, Plaintiff must demonstrate that he was denied public accommodations due to an

25   architectural barrier. Under the ADA, the Attorney General is responsible for promulgating the

26   implementing regulations for Title III. Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1080

27   (9th Cir. 2004) (citing 42 U.S.C. § 12186(b)). In Fortyune, the Ninth Circuit examined the

28   history of ADA implementing regulations related to public accommodation accessibility:
                                                          9
 1          Congress further provided that these implementing regulations must be consistent
            with the minimum guidelines issued by the Architectural and Transportation
 2          Barriers Compliance Board (“the Access Board”). See 42 U.S.C. § 12186(c). The
            Access Board provided a notice and comment period for its proposed ADA
 3          guidelines in 1991, see 56 Fed.Reg. 2296-01 (Jan. 22, 1991), and issued its final
            ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”) later that
 4          year. See 56 Fed.Reg. 35,408 (July 26, 1991) (codified at 36 C.F.R. Pt. 36, App.
            A.) These standards lay out the technical structural requirements of places of
 5          public accommodation and are applicable “during the design, construction, and
            alteration of such buildings and facilities…under the [ADA].” See id. App. A, § 1.
 6
     Id. at 1080-81.
 7
            The Ninth Circuit has stated that the ADAAG guidelines provide the “objective contours
 8
     of the standard that architectural features must not impede disabled individuals’ full and equal
 9
     enjoyment of accommodations.” Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 945 (9th
10
     Cir. 2011) (citing Pascuiti v. N.Y. Yankees, 87 F.Supp.2d 221, 225 (S.D.N.Y. 1999) (quoting a
11
     letter in which the Department of Justice stated that it “consider[ed] any element in a facility that
12
     does not meet or exceed the requirements set forth in the [ADAAG] to be a barrier to access.”).
13
            Here, Plaintiff alleges the subject facility deviated from the ADAAG in two respects.
14
     First, Plaintiff alleges that there were no designated accessible parking stalls at the subject facility
15
     and, as a result, Plaintiff had to park in a standard parking space, which lacked an access aisle.
16
     Plaintiff is correct that, under the 1991 ADAAG standards, public accommodations must offer
17
     accessible parking stalls. See 28 C.F.R., Part 36, App. D. § 4.1.5 (requiring public
18
     accommodations to offer at least one accessible parking stall). Accordingly, Plaintiff has alleged a
19
     violation of the ADAAG and an architectural barrier under the ADA. These allegations are taken
20
     as true for purposes of this motion.
21
            Plaintiff next alleges that “the path of travel along the front of the building leading to the
22
     entrance was obstructed by the front of vehicles parked adjacent to the building and mannequins
23
     displayed on a sidewalk. Accordingly, Defendants failed to provide and maintain proper clear
24
     width of the accessible route of travel from the parking to the entrance, pursuant to 1991 ADAAG
25
     § 4.3.2 and 2010 Standards § 403.5.1” (ECF No. 16-1, p. 5.) The ADAAG require an accessible
26
     route of travel from the accessible parking to the accessible building entrance they serve. See 28
27
     C.F.R., Part 36, App. D. § 4.3.2 (requiring at least one accessible route from accessible parking to
28
                                                        10
 1   the accessible building entrance). Thus, the Court also finds that these allegations, taken as true

 2   for purposes of this default judgment motion, demonstrate a violation of the ADAAG and,

 3   accordingly, an architectural barrier under the ADA.4

 4           This does not end the inquiry, however. The Court must also determine that removal of

 5   the architectural barriers is readily achievable. Removal of an architectural barrier is “readily

 6   achievable” if it is “easily accomplishable and able to be carried out without much difficulty or

 7   expense.” 42 U.S.C. § 12181(9).

 8           Plaintiff argues that it does not bear the burden of proof as to whether the required

 9   changes are readily achievable; instead, Plaintiff contends that whether the barriers are readily

10   achievable is an affirmative defense that is waived unless raised. And, because Defendants have

11   not answered the complaint, the defense is waived here.

12           “The Ninth Circuit has not decided whether the plaintiff or defendant carries the burden of

13   proving that removal of an architectural barrier is readily achievable, and the majority of district

14   courts in the circuit have applied the Tenth Circuit’s burden-shifting framework developed in

15   Colorado Cross Disability Coal v. Hermanson Family Ltd. P’ship I, 264 F.3d 999 (10th Cir.

16   2010).” Arroyo, 2019 WL 4877573 at *10 (collecting cases). Under the Tenth Circuit framework,

17   the plaintiff must initially produce evidence that a suggested method of barrier removal is readily

18   achievable, and then the burden shifts to the defendant who bears the ultimate burden of

19   persuasion regarding the affirmative defense that the suggested method is not readily achievable.

20   Colorado Cross, 263 F.3d at 1006.

21           Here, Plaintiff alleges that removal of the barriers is readily achievable. This is sufficient

22   to satisfy his burden under the Colorado Cross framework. See Vogel v. Rite Aid Corp., 992

23   F.Supp. 2d 998, 1011 (C.D. Cal. 2014) (finding that allegation that removal of barrier readily

24   achievable is sufficient for purposes of default judgment); Johnson v. Hall, 2:11-cv-2817-GEM-

25
     4
      As Plaintiff correctly observes, in 2012, new federal accessibility standards for alterations and new construction
26   went into effect, known as the 2010 ADA Standards for Accessible Design (“2010 Standards”). 28 C.F.R. § 35.151.
     Alterations to facilities after March 15, 2012, must comply with the 2010 standards. Thus, the 2010 standards govern
27   any injunction that issues here. Under the 2010 standards, like the 1991 ADAAG standards, public accommodations
     must include designated accessible parking stalls and an accessible route of travel from the parking to the entrance.
28   See 2010 Standards §§ 208.2, 403.5.1, and 502.
                                                               11
 1   JFM, 2012 WL 1604715 at *3 (E.D. Cal. May 7, 2012) (same). “Defendants have failed to meet

 2   their burden because they have failed to appear and present any defense in this matter.” Arroyo,

 3   2019 WL 4877573 at *10 (finding that the plaintiff in a default judgment proceeding adequately

 4   demonstrated removal of barriers was readily achievable when he alleged same and the

 5   defendants failed to appear).

 6            Accordingly, Plaintiff has adequately shown violations of Title III of the ADA for

 7   purposes of this default judgment motion.

 8                                        b. California State Law Claim5

 9            Plaintiff also brings a cause of action under California’s Unruh Civil Rights Act, which

10   provides in pertinent part that “[a]ll persons within the jurisdiction of this state are free and equal,

11   and no matter what their…disability…are entitled to the full and equal accommodations,

12   advantages, facilities, privileges, or services in all business establishments of every kind

13   whatsoever.” C.C.P. § 51(a). “Unlike the ADA, the Unruh Act permits the recovery of monetary

14   damages, in the form of actual and treble damages, at a statutory minimum of at least $4,000 per

15   violation.” Arroyo, 2019 WL 4877573 at *10 (citing C.C.P. § 52(a)). A violation of the ADA also

16   constitutes a violation of the Unruh Act. C.C.P. § 54.1(d) (“A violation of the right of an

17   individual under the Americans with Disabilities Act of 1990…also constitutes a violation of this

18   section.”).

19            The Court has already determined that Plaintiff adequately demonstrated a violation of the

20   ADA for purposes of default judgment; thus, Plaintiff has adequately demonstrated a violation of

21   the Unruh Act as well. See Vogel, 992 F.Supp.2d at 1011-12; Villegas v. Beverly Corner, LLC,

22   2:16-cv-07651 CASSSX, 2017 WL 3605345 at *5 (C.D. Cal. Aug. 18, 2017). Therefore, the

23   second and third Eitel factors support default judgment here.

24
     5
       Plaintiff’s Complaint also references a cause of action under California’s Health and Safety Code §19953.
25   However, Plaintiff’s brief does not reference this cause of action. Thus, to the extent such a claim is alleged, the
     Court finds that Plaintiff has failed to demonstrate entitlement to a default judgment. See S.A. ex rel. L.A. v. Exeter
26   Union School Dist., 1:09-cv-00834, 2009 WL 1953462 at *8 (E.D. Cal. July 7, 2009) (“When seeking a default
     judgment, a plaintiff should provide the Court with points and authorities containing citations to authority showing
27   that the plaintiff’s claim or claims include allegations of all the necessary elements required for entitlement to relief.
     It is the parties’ burden to demonstrate to the Court that under the pertinent law, the plaintiff’s claims, as alleged, are
28   legally sufficient.”).
                                                                  12
 1                          3. The sum of Money at Stake in this Action

 2          Next, the Court considers the sum of money at stake in the action, with a lower sum

 3   supporting default judgment. See G & G Closed Circuit Events, LLC v. Nguyen, 3:11-cv-06340-

 4   JW, 2012 WL 2339699 at *2 (N.D. Cal. May 30, 2012); PepsiCo Inc., 238 F.Supp.2d at 1176.

 5   (“Under the third Eitel factor, the court must consider the amount of money at stake in relation to

 6   the seriousness of Defendant’s conduct.”).

 7          Here, Plaintiff seeks statutory fees in the amount of $4,000.00, $1,870.50 in attorney fees,

 8   and costs in the amount of $797.43. The Court does not find these amounts to be excessive.

 9   Accordingly, the third Eitel factor weighs in favor of default judgment. See, e.g, Arroyo, 2019

10   WL 4877573 at *10 (finding that the third Eitel factor supported default judgment in ADA case

11   where the plaintiff sought $4,000.00 in statutory damages, $4,000.00 in attorney fees, and

12   $650.00 in costs); Moore v. Cisneros, 12-cv-00188-LJO-SKO, 2012 WL 6523017 at *4 (E.D.

13   Cal. Dec. 13, 2012) (noting an award of $10,119.70 on default judgment in ADA discrimination

14   case was “not a relatively large sum of money, nor d[id] it appear unreasonable”).

15                          4. The Possibility of a Dispute Concerning Material Facts

16          The Court finds there is no possibility of a dispute concerning material facts. Plaintiff

17   adequately alleged violations of the ADA and Unruh Act, and those allegations are taken as true

18   due to Defendants failure to appear despite adequate service of process. See PepsiCo Inc., 238

19   F.Supp.2d at 1177 (“[U]pon entry of default, all well-pleaded facts in the complaint are taken as

20   true, except those facts related to damages.”). This Eitel factor supports default judgment.

21                          5. Whether the Default was Due to Excusable Neglect

22          The Court finds that the default in this matter was not due to excusable neglect.

23   Defendants were adequately served with notice of the Complaint—as well as this motion— and

24   failed to respond. As to Defendant Martinez in particular, the Court twice postponed the default

25   judgment proceedings to allow her time to consult an attorney and determine how to best proceed.

26   The second order noted that the default judgment motion would be held in abeyance until January

27   8, 2020 and warned Defendant Martinez that the Court would issue an order potentially granting

28   the default judgment if she did not respond to the Complaint by that date. While the Court is
                                                       13
 1   sympathetic to Defendant Martinez’s situation, the failure to respond to Plaintiff’s Complaint in

 2   the year since it was filed is not due to excusable neglect.

 3          Accordingly, the Court finds that this Eitel factor weighs in favor of granting default

 4   judgment against Defendants.

 5                          6. The Strong Policy Underlying the Federal Rules of Civil Procedure

 6                              Favoring Decisions on the Merits

 7           Although the Court notes the general policy against default judgment, that policy does not

 8   preclude default judgment here. This is so because Defendants’ failure to appear “has made a

 9   decision on the merits impossible at this juncture.” Arroyo, 2019 WL 4877573 at *11.

10          Accordingly, the Court finds that the policy favoring decisions on the merits, as with all

11   the Eitel factors, supports default judgment and recommends that Plaintiff’s motion for default

12   judgment be granted.

13                      C. Relief Requested

14                          1. Injunctive Relief

15          Plaintiff seeks injunctive relief. Specifically, Plaintiff seeks an injunction compelling

16   Defendants to comply with the ADA and the California Unruh Civil Rights Act by removing the

17   barriers identified in the Complaint (i.e. lack of accessible parking stalls and obstructed route of

18   travel along the front of the building). Pursuant to the ADA, “injunctive relief shall include an

19   order to alter facilities to make such facilities readily accessible to and usable by individuals with

20   disabilities to the extent required” by the ADA. 42 U.S.C. § 12188(a)(2). Under federal and state

21   law, Plaintiff is entitled to an injunction requiring Defendants to remove the architectural barriers

22   that he encountered during his visit to the subject facility that violated the ADA. See Arroyo,

23   2019 WL 4877573 at *12 (recommending injunctive relief under similar circumstances where the

24   plaintiff alleged non-compliance with the ADA due to obstructed paths of travel at the subject

25   property). Thus, an injunction should issue commanding Defendants to provide an accessible

26   parking stall and to provide accessible paths of travel to the subject facility in compliance with

27   the 2010 ADA Standards for Accessible Design.

28   ///
                                                        14
 1                            2. Statutory Damages

 2             Plaintiff seeks statutory damages of $4,000.00 in accordance with the Unruh California

 3   Civil Rights Act, which provides for minimum statutory damages of $4,000.00 for each violation.

 4   C.C.P. § 52(a). “Under the Unruh Act, statutory damages may be recovered if a violation of one

 5   or more construction related accessibility standards denied the plaintiff full and equal access to

 6   the place of public accommodation on a particular occasion.” Arroyo, 2019 WL 4877573 at *12

 7   (citing C.C.P. § 55.56(a)). A litigant need not prove actual damages to recover statutory damages

 8   under the California Unruh Civil Rights Act.

 9             Here, the Court finds that Plaintiff has adequately established violations of the ADA for

10   purposes of this default judgment motion, which, in turn, establish violations of California’s

11   Unruh Civil Rights Act. Therefore, Plaintiff is entitled to recover statutory damages in the amount

12   of $4,000.00.

13                            3. Attorney Fees and Costs

14             The party that prevails on a claim under the ADA may recover “a reasonable attorney’s

15   fee, including litigation expenses,” at the Court’s discretion. “[U]nder the federal fee shifting

16   statutes the lodestar amount is the guiding light in determining a reasonable fee.” Antoninetti v.

17   Chipotle Mexican Grill, Inc., 643 F.3d 1165, 1176 (9th Cir. 2010) (internal punctuations and

18   citations omitted). “The ‘lodestar’ amount is calculated by multiplying the number of hours the

19   prevailing party reasonably expended on the litigation by a reasonable hourly rate.” Ferland v.

20   Conrad Credit Corp., 244 F.3d 1145, 1149 n.4 (9th Cir. 2001) (citations omitted). “Counsel for

21   the prevailing party should make a good faith effort to exclude from a fee request hours that are

22   excessive, redundant, or otherwise unnecessary…” Hensley v. Eckerhart, 461 U.S. 424, 434

23   (1983).

24             As to the reasonable hourly rate, reasonable hourly rates are calculated by reference to

25   “prevailing market rates in the relevant community,” with a special emphasis on fees charged by

26   lawyers of “comparable skill, experience, and reputation.” Davis v. City of San Francisco, 976

27   F.2d 1536, 1546 (9th Cir. 1992), vacated on other grounds, 984 F.2d 345 (9th Cir. 1993).

28   Generally, when determining a reasonable hourly rate, the relevant community is the forum in
                                                         15
 1   which the district court sits. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008)

 2   (citation omitted).

 3                                  a. Reasonable Hourly Rate

 4          Here, Plaintiff seeks attorney fees for two attorneys, Zachary M. Best and Tanya E.

 5   Moore, and two paralegals, Whitney Law and David Guthrie. Plaintiff proposes $300.00 per hour

 6   as a reasonable hourly rate for each attorney. Plaintiff proposes a $115.00 an hour rate for

 7   paralegal Law and a $95.00 an hour rate for paralegal Guthrie. In support, Plaintiff states that Mr.

 8   Best has been practicing law for over 25 years and regularly bills at $550.00 an hour, and that Ms.

 9   Moore has been practicing law for 19 years and regularly bills at $475.00 an hour. Additionally,

10   Ms. Law has more than 10 years of experience and regularly bills at $150.00 an hour, while Mr.

11   Guthrie has over five years of experience and regularly bills at $120.00 an hour.

12          Courts in this district have found these billing rates reasonable for Mr. Best, Ms. Moore,

13   Mr. Guthrie, and Ms. Law. See, e.g, Blocks v. Starbucks Corp., No. 15-cv-00991, 2018 WL

14   4352906 at *7-8 (E.D. Cal. Sept. 11, 2018) (finding identical rates for Mr. Best, Ms. Moore, Mr.

15   Guthrie, and Ms. Law to be reasonable); Trujillo v. Singh, 16-cv-01640-LJO-EPG, 2017 WL

16   1831941 at *2, 2017 LEXIS 70092 at *3 (E.D. Cal. May 8, 2017) (same). The undersigned

17   follows suit and finds that the rates sought for Plaintiff’s counsel and paralegals are reasonable.

18                                  b. Hours Reasonably Expended

19          Turning to the second part of the lodestar analysis, the hours reasonably expended, Mr.

20   Best spent 1.5 hours on this matter, which consisted primarily of reviewing and revising filings,

21   including the complaint, request for default, and motion for a default judgment. See (ECF No. 16-

22   3, p. 2-3). Ms. Moore spent 1.1 hours on this matter, which consisted of reviewing information

23   provided by the client and correspondence with the client. The Court finds that the hours

24   expended by Mr. Best and Ms. Moore were reasonable.

25          Turning to the paralegals, Mr. Guthrie spent 4.7 hours on this matter, which consisted of

26   factual research regarding owners and proprietors of the subject facility, drafting the complaint,

27   revising the complaint, sending the summons and complaint out for service, reviewing proof of

28   service, and filing proof of service. The Court finds that these tasks were mostly reasonable.
                                                       16
 1   However, the Court will recommend deduction of .5 hours for filing the proofs of service and

 2   sending the summons and complaint out for service, as these tasks are secretarial in nature and

 3   not compensable. See Nadarajah v. Holder, 569 F.3d 906, 921 (9th Cir. 2009) (reducing fees for

 4   clerical tasks such as filing and organization); see also Sterling v. Savings Bank v. Sequoia

 5   Crossing LLC, Civ. No. 09-555-AC, 2010 WL 3210855 at *7 (D. Or. Aug 11, 2010) (“Tasks

 6   considered clerical include, but are not limited to, filing motions with the court, filling out and

 7   printing documents, preparing affidavits and drafting certificates of service, organizing files,

 8   calendaring dates, rescheduling depositions, and sending documents.”). Thus, the Court finds that

 9   Mr. Guthrie reasonably expended 4.2 hours on this matter.

10           As for Ms. Law, Plaintiff seeks 5.6 hours, which generally consists of reviewing and

11   revising the complaint; sending default letters to Defendants; preparing the request for entry of

12   default; preparing the notice of motion for default judgment, proposed judgment, and supporting

13   declarations; revising the motion for default judgment; and creating exhibits accompanying the

14   motion for default judgment. The Court finds that the entirety of Ms. Law’s 5.6 hours were

15   reasonably expended.

16           Accordingly, the Court’s recommended lodestar figures are as follows:

17    Name                      Hours                     Hourly Rate               Total

18    Zachary M. Best           1.5                       $300.00                   $450.00

19    Tanya E. Moore            1.1                       $300.00                   $330.00

20    Whitney Law               5.6                       $115.00                   $644.00

21    David Guthrie             4.2                       $95.00                    $399.00

22           Thus, the total amount of recommended attorney fees is $1,823.00.
23                                    c. Costs
24           Plaintiff also seeks $797.43 in costs. In section 12205 of the ADA, Congress authorized a
25   district court, in its discretion, to award the prevailing party its litigation expenses and costs. 42
26   U.S.C. § 12205. “The term ‘litigation expenses’ in section 12205 has been interpreted to include
27   ‘the same out-of-pocket expenses that are recoverable under 42 U.S.C. § 1988.’” Riker v.
28
                                                         17
 1   Distillery, 2:08-cv-00450-MCE-JFM, 2009 WL 4269466 at *5 (E.D. Cal. Nov. 25, 2009)

 2   (quoting Robbins v. Scholastic Book Fairs, 928 F.Supp. 1027, 1037 (D. Or. 1996) (discussing the

 3   legislative intent of section 12205 and finding that “litigation expenses” under section 12205

 4   include the same out-of-pocket expenses that are recoverable under 42 U.S.C. § 1988. Under

 5   section 1988, Plaintiff may recover those out-of-pocket expenses that “would normally be

 6   charged to a fee-paying client.” Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994).

 7          Here, however, Plaintiff has not provided any itemized breakdown of costs. Plaintiff states

 8   that such information is contained in Ms. Moore’s declaration (ECF No. 4), but the Court is

 9   unable to locate it. As the Court is unable to determine how Plaintiff arrived at the $797.43

10   number, and because Plaintiff offers no proof in support of his request for costs, the Court

11   recommends that Plaintiff’s request for costs be denied.

12          IV.      CONCLUSION AND RECOMMENDATIONS

13          Based on the foregoing, the Court HEREBY RECOMMENDS that:

14          1. Plaintiff’s motion for default judgment be granted as to his claims under the ADA and

15                California’s Unruh Civil Rights Act;

16          2. Plaintiff be awarded statutory damages in the amount of $4,000.00;

17          3. Plaintiff be awarded attorney fees in the amount of $1,823.00;

18          4. Plaintiff be GRANTED an injunction requiring Defendants to (1) provide a properly

19                configured, located and identified accessible parking stall with an adjacent access

20                aisle, and (2) provide and maintain proper clear width of the route of travel from the

21                designated accessible parking to the entrance of the subject facility; and

22          5. Plaintiff’s request for costs be denied.

23          These findings and recommendations are submitted to the district judge assigned to the

24   case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty days after being

25   served with these findings and recommendations, any party may file written objections with the

26   Court, such a document should be captioned “Objections to Magistrate Judge’s Findings and

27   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

28   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
                                                         18
 1   2014) (citation omitted).

 2          Finally, the Clerk of Court is directed to mail a copy of these findings and

 3   recommendations to Defendant Maria Martinez at 108 S. Chestnut Avenue, Fresno CA, 93702.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     March 3, 2020                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      19
